DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered. Applicant’s submission of a response on 6/28/2022 has been received and considered. In the response, Applicant amended claims 1, 4, 7, 8, 10, 13, 16 and 17. Therefore, claims 1- 18 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCuller (US Patent No. 8,902,970) in view of Manzari et al. (US Pub. No. 2011/0246661 A1). 
As per claim 1, McCuller discloses a streaming (see Col. 1, lines 44 – 50) method comprising: generating a first image including a part of a plurality of screen elements constituting a game play image (see Fig. 2B: 203) and a second image including a remaining part of the plurality of screen elements (see Fig. 2B:206); determining an image quality of each of the first image and the second image such that the image quality of the first image is higher than or equal to the image quality of the second image (video encoders that are configured to use lesser processing resources may produce video streams of lower quality at a specified bitrate when compared to video encoders that are configured to use greater processing resources and produce video streams at the same specified bitrate.  Further, it may generally be the case that video streams that are encoded at a lower bitrate have a lower quality than video streams that are encoded at a higher bitrate, see Fig 2A- C and Col.3, line 59 – Col. 4, line 2); encoding each of the first image and the second image based on the determined image quality of each of the first image and the second image (an encoding adjustment application is used to determine the users attention during gameplay, wherever the users attention isn’t the video encoder uses a lesser quality encoding to conserve resources, see Col. 4, lines 3  - 13); and streaming the encoded first image and the encoded second image to a client device (see Col. 4, lines 3  - 13).
McCuller does not expressly disclose wherein the generating comprises determining the part of the plurality of screen elements based on a network status of the client device. However, McCuller teaches the video stream encoded by the video encoder may be scaled according to the bitrate and/or other characteristics of the connection between the computing device and the client over the network (see Fig. 2A and Col. 7, line 58 – Col. 8, line 5).
Manzari et al. teaches a streaming playback and dynamic ad insertion, wherein to
support adaptive bitrate streaming, video asset playlist and ad campaign playlist may be provided using multiple encoding profiles and referencing chunked files having a specific maximum runtime, such as 10 seconds or less.  This allows media playback framework to change to a different encoding profile midstream in response to a status of network by simply switching to a different playlist (see Fig. 2 & 3 and [0036]). 
	Therefore, it could have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified bitrate streaming of McCuller with different screen element packages to be generated and displayed based off the status of the network in view of Manzari et al. as it would allow a seamless steaming of game data regardless of the network status. 
As per claim 2, McCuller discloses the first image includes one or more preset screen elements among the plurality of screen elements (power, time, see Fig. 2A). 
As per claim 3, McCuller discloses the one or more preset screen elements include a user interface (UI) object (see Col. 8, lines 15 – 19). 
As per claim 4, McCuller discloses the generating comprises determining the part of the plurality of screen elements based on a priority set for at least some of the plurality of screen elements and the network status of the client device (the video stream encoded by the video encoder may be scaled according to the bitrate and/or other characteristics of the connection between the computing device and the client over the network, see Fig. 2A and Col. 7, line 58 – Col. 8, line 5). 
As per claim 5, McCuller discloses determining the image quality of the first image based on a preset image quality (image quality based off saccade inducing events, i.e., explosions, sudden appearance of enemies, sudden changes in lighting or contracts, etc, see Col. 5, line 57 – Col. 6, line 11). 
As per claim 6, McCuller discloses determining the image quality of the first image such that the first image has the preset image quality (image quality based off saccade inducing events, i.e., explosions, sudden appearance of enemies, sudden changes in lighting or contracts, etc, see Col. 5, line 57 – Col. 6, line 11).
As per claim 7, McCuller discloses determining the image quality of the first image based on the network status of the client device such that the image quality of the first image is maintained higher than or equal to the preset image quality (based off saccade inducing events and bandwidth on the network, see Col. 8, lines 25 – 44). 
As per claim 8, McCuller discloses determining the image quality of the second image based on the network status of the client device (bandwidth on the network, see Col. 8, lines 25 – 44).
As per claim 9, McCuller discloses at least some of the plurality of screen is elements are determined based on an operation result executed by a game server (see Fig. 4 and Col. 10, line 23 – Col.11, line 28).
As per claims 10 – 18, the instant claims are an apparatus in which corresponds to the method of claims 1 – 9. Therefore, it is rejected for the reasons set forth above. 
Response to Arguments
Applicant’s arguments with respect to claims 1 - 18 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
Applicant's arguments directed to McCuller have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Manzari et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715